     Case 1:18-cr-00092-TCB-LTW Document 158 Filed 02/11/21 Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



UNITED STATES OF AMERICA
                                        CRIMINAL ACTION FILE
v.
                                        NO. 1:18-cr-92-TCB
UGOCHUKWU LAZARUS
ONEBUNNE,

      Defendant.



                                ORDER

      This case comes before the Court on Magistrate Judge Linda T.

Walker’s report and recommendation (the “R&R”) [153], which

recommends that Defendant Ugochukwu Lazarus Onebunne’s 28 U.S.C.

§ 2255 motion [142] to vacate, set aside, or correct his conviction and

sentence and motion for bond be denied. Onebunne has filed objections

[157].

      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,
     Case 1:18-cr-00092-TCB-LTW Document 158 Filed 02/11/21 Page 2 of 5




677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).1

      “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         2
    Case 1:18-cr-00092-TCB-LTW Document 158 Filed 02/11/21 Page 3 of 5




matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

     Onebunne contends that his guilty plea was involuntary,

unknowing, and unintelligent due to ineffective assistance of counsel.

The R&R rejects Onebunne’s arguments that his counsel failed to

adequately explain the charge against him and advised him to plead

guilty knowing he was innocent, on the grounds that Onebunne’s

declarations during his plea colloquy contradict these allegations. The

R&R also rejects Onebunne’s argument that his counsel told him he

could not afford a trial, noting that even if the allegation is true, the

counsel’s error was cured by the Court at the plea colloquy.




                                      3
    Case 1:18-cr-00092-TCB-LTW Document 158 Filed 02/11/21 Page 4 of 5




     Onebunne’s sole objection to the R&R is that it fails to address his

argument that as a result of his counsel’s ineffectiveness, he pled guilty

to a charge of which he is actually innocent. He claims that he had no

knowledge of the existence of any conspiracy until after the offense was

committed. However, the R&R specifically addressed and rejected

Onebunne’s after-the-fact assertion of actual innocence, finding that it

is insufficient to rebut the presumption that his statements at the plea

colloquy were true and correct.

     Indeed, Onebunne acknowledged at the plea hearing that he

understood the nature of the charge against him and understood and

agreed with the government’s description of the evidence against him,

including that he controlled bank account(s) to which the victims sent

money, and that once he and the other conspirators received the

victims’ money, they quickly withdrew and dispersed that money to

other accounts in order to conceal their source and further promote the

ongoing scheme to defraud.

     Having conducted a complete and careful review of the R&R,

including a de novo review of those portions of the R&R to which

                                    4
    Case 1:18-cr-00092-TCB-LTW Document 158 Filed 02/11/21 Page 5 of 5




Onebunne objects, the Court overrules Onebunne’s objections [157] and

adopts as its Order the R&R [153]. Onebunne’s § 2255 motion [142] is

denied. The Court further agrees with the magistrate judge that this

Court’s resolution of the issues presented in the petition is not

debatable by jurists of reason. Accordingly, a certificate of appealability

is denied.

     IT IS SO ORDERED this 11th day of February, 2021.



                                   ____________________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge




                                     5
